ADKINS, Justice.
We have for review Boehmer v. State, 472 So.2d 555 (Fla. 5th DCA 1985), which the district court certified as conflicting with Boynton v. State, 473 So.2d 703 (Fla. 4th DCA), aff'd, 478 So.2d 351 (Fla.1985), cert. denied, 106 S.Ct. 1232 (1986), and Jackson v. State, 454 So.2d 691 (Fla. 1st DCA 1984), aff'd 478 So.2d 1054 (Fla.1985). We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
Our recent approval of Boynton and Jackson, in which we held that a departure sentence must be accompanied by a written statement delineating the reasons for departure, requires us to quash the decision of the district court and direct the district court to remand to the trial court for sentencing consistent with this opinion.
It is so ordered.
BOYD, C.J., and OVERTON, MCDONALD, EHRLICH, SHAW and BARK-ETT, JJ., concur.